Case 3:18-cv-00106-GEC Document 1-3 Filed 11/01/18 Page 1 of 7 Pageid#: 25




                         Exhibit 3
 Case 3:18-cv-00106-GEC Document 1-3 Filed 11/01/18 Page 2 of 7 Pageid#: 26




                                           January 3, 2018

Via Electronic Mail and U.S. Mail
USDA Forest Service, FOIA Service Center
1400 Independence Avenue, SW
Mail Stop: 1143
Washington, DC 20250-1143
wo_foia@fs.fed.us


Re:       Freedom of Information Act Request Regarding Revisions to Forest Service’s NEPA
          procedures

Dear FOIA Officer:

       Pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552 and 7 C.F.R. Part
1, Subpart A, the Southern Environmental Law Center (“SELC”) hereby requests access to the
following documents or other public records:

         All materials provided to and/or presented by Forest Service staff in connection with the
          agency’s National Workshop on Environmental Analysis and Decision-making, held
          between September 26, 2017, and September 28, 2017, in Phoenix, Arizona.

         All documents or records relied on by the agency in development of the agency’s
          National Workshop on Environmental Analysis and Decision-making, held between
          September 26, 2017, and September 28, 2017, in Phoenix, Arizona.

         All documents or records relied on by the agency in developing the agency’s National
          Environmental Policy Act (“NEPA”) Procedures Revision Advance Notice of Proposed
          Rulemaking, published in the Federal Register on January 3, 2018, 83 Fed. Reg. 302-303,
          Docket No. RIN 0596-AD31, Document Number 2017-28298. This request is limited to
          documents, studies, memoranda, analyses, or other similar records evaluating,
          documenting, or otherwise relating to the efficiency or timeliness of decisions under
          existing NEPA procedures.

         Notes from or materials received, distributed, or exchanged in connection with any
          December 11, 2017 meeting(s) attended by forest products industry representatives,
          representatives of sportsmen’s organizations, Secretary of Interior Ryan Zinke, Secretary
    Case 3:18-cv-00106-GEC Document 1-3 Filed 11/01/18 Page 3 of 7 Pageid#: 27




          of Agriculture Sonny Perdue, other staff from the Departments of Interior and
          Agriculture, or any subset of those attendees. This request is limited to records related to
          NEPA or levels of forest management.

        Please include records up to the date that the agency commences its search for responsive
records. If you take the position that any of the above-described public records are not open to
public inspection under FOIA, please explain the basis for your position and identify any statute,
rule of law, or other authority upon which you rely. In accordance with FOIA, 5 U.S.C. §
552(b), please produce all segregable portions of responsive documents and justify any
redactions by reference to specific FOIA exemptions.

        We believe materials responsive to this request will be available electronically. To reduce
the administrative burden on the Forest Service and minimize costs of printing and copying, we
request that those materials be produced electronically if possible. Electronic documents may be
produced on CD-ROMs, external USB “thumb drives” or “flash drives,” or by other means. We
are happy to arrange transmission of documents over web-based document sharing services such
as Sharefile. For any documents that cannot be provided electronically, we request hard copies
of the documents.

        If fees will be incurred for search time, or if fees will be incurred for document
reproduction, SELC requests that the fees be waived as authorized by 5 U.S.C.
§ 552(a)(4)(A)(iii), because public disclosure of the requested information “is likely to contribute
significantly to public understanding of the operations or activities of the government and is not
primarily in the commercial interest of the requester.”

       The Forest Service will grant a FOIA fee waiver request if it determines that the
disclosure is in the public interest. 1 In deciding whether a fee waiver is in the public interest, the
Forest Service considers the following criteria:

          (i) The subject of the request, i.e., whether the subject of the requested records
          concerns “the operations or activities of the government”;

          (ii) The informative value of the information to be disclosed, i.e., whether the
          disclosure is “likely to contribute” to an understanding of government operations
          or activities;




1
    7 C.F.R. Part 1, Subpart A, App. A, § 6(a).

                                                   2
    Case 3:18-cv-00106-GEC Document 1-3 Filed 11/01/18 Page 4 of 7 Pageid#: 28




          (iii) The contribution to an understanding of the subject by the general public
          likely to result from disclosure, i.e., whether disclosure of the requested
          information will contribute to “public understanding”;

          (iv) The significance of the contribution to public understanding, i.e., whether the
          disclosure is likely to contribute “significantly” to public understanding of
          government operations or activities;

          (v) The existence and magnitude of a commercial interest, i.e., whether the
          requester has a commercial interest that would be furthered by the requested
          disclosure; and,

          (vi) The primary interest in disclosure, i.e., whether the magnitude of the
          identified commercial interest of the requester is sufficiently large, in comparison
          with the public interest in disclosure, that disclosure is “primarily in the
          commercial interest of the requester.” 2

        All of these factors weigh in favor of the grant of a fee waiver here. First, the requested
records “concern ‘the operations or activities of the government.’” 3 The Forest Service is a
federal government agency, and the requested records concern recent meetings involving Forest
Service officials and the Forest Service’s initiation of a regulatory process to revise its NEPA
procedures. Such meetings and regulatory efforts are government operations or activities and,
because they concern the agency’s NEPA implementation—“a key component of its overall
environmental analysis and decision-making process” 4—they relate to a large category of the
Forest Service’s work and public engagement. The requested information thus satisfies the first
fee waiver factor. 5

         Second, the requested records have informative value, as they will illuminate the Forest
Service’s operations and activities on matters of public significance. 6 The requested information
will illuminate, among other things, the content of the Forest Service’s National Workshop on
Environmental Analysis and Decision-making, the bases for its initiation of major regulatory
reform, and the information it has received from or shared with other stakeholders on these
2
    Id. § 6(a)(1).
3
    Id. § 6 (a)(1)(i).
4
    83 Fed. Reg. 302.
5
  See, e.g., Forest Guardians v. Dep’t of Interior, 416 F.3d 1173, 1178 (10th Cir. 2005) (holding
that release of records regarding the scope of BLM’s permit program concerns the operations or
activities of BLM).
6
    7 C.F.R. Part 1, Subpart A, App. A, § 6(a)(ii).

                                                      3
    Case 3:18-cv-00106-GEC Document 1-3 Filed 11/01/18 Page 5 of 7 Pageid#: 29




topics. Such records will help the public better understand the Forest Service’s positions and
concerns about its NEPA implementation, which will allow for more informed public comment
on the agency’s proposal to reform its NEPA procedures.

       Third, disclosure of the requested information is likely to result in greater public
understanding on these matters. 7 SELC is an environmental organization that routinely shares
information concerning the activities and operations of government agencies, including
information concerning the Forest Service, via its website, press releases, public comments,
published reports, in-person presentations, interviews with the media, and direct communications
with other interested organizations. 8 SELC intends to review and analyze the information
provided in response to this request and to share this information and its analysis with its
supporters, other interested organizations, members of the press, and the general public at
appropriate times through these various mediums. Given the nature of the information sought,
the high level of public interest in national forest projects, and SELC’s plan for sharing and
publicizing the results of its findings with members of the public, it is likely that disclosure of the
requested information will contribute to public understanding. 9

        Fourth, the contribution to public understanding is likely to be significant. The Forest
Service’s NEPA procedures provide the main process for the public to engage in national forest
management, and agency efforts to change those procedures—particularly attempts to reduce
public participation—could have major effects nationwide. The Forest Service’s advanced
notice of proposed rulemaking on revising its NEPA procedures requests comment on, among
other things, “[p]rocesses and analysis requirements that can be . . . eliminated,” larger scale
approaches to land management, and actions that can be excluded from NEPA’s requirements. 10
All of these options could amount to severe reductions in public participation in national forest
management, a matter of major significance to stakeholders throughout the country. Documents
or records in the Forest Service’s possession that support or relate to these efforts are thus likely
to contribute significantly to the public’s understanding.


7
    Id. § 6(a)(iii).
8
 See, e.g., Southern Environmental Law Center, Atlantic Coast Pipeline Decision Puts National
Forests at Risk, https://www.southernenvironment.org/news-and-press/press-releases/atlantic-
coast-pipeline-decision-puts-national-forests-at-risk.
9
  Cf. Forest Guardians v. Dep’t of Interior, 416 F.3d 1173, 1180 (10th Cir. 2005) (online
newsletter, email lists and website help show that requested information is likely to contribute to
public understanding); D.C. Tech. Assistance Org. v. U.S. Dep’t of Housing & Urban Dev., 85 F.
Supp. 2d 46, 49 (D.D.C. 2000) (noting that “technology has made it possible for almost anyone
to fulfill th[e] requirement” that requested documents will likely contribute to an understanding
of government activities or operations).
10
     83 Fed. Reg. 302.

                                                  4
 Case 3:18-cv-00106-GEC Document 1-3 Filed 11/01/18 Page 6 of 7 Pageid#: 30




        As to the final two factors, SELC has no commercial interest in the disclosure. 11 SELC is
a 501(c)(3) nonprofit organization with a public interest mission and, by definition, no
commercial interests. SELC seeks the disclosure solely in the public interest of obtaining
information about the Forest Service’s activities and operations related to revising its
environmental analysis and decision-making processes, including its NEPA procedures.
Although SELC is a legal organization, SELC does not profit, or otherwise have a commercial
interest, in document review or litigation. SELC does not charge its clients for attorney time or
enter into contingency agreements, nor does it sell or distribute government information for
financial gain. Further, it would not be proper for the agency to claim that, just because SELC is
a legal organization, there is some abstract possibility of future litigation which creates a
commercial interest, since any such possibility is not itself a commercial interest. 12

        Congress intended federal agencies to be guided by the principle that “fee waivers play a
substantial role in the effective use of the FOIA, and they should be liberally granted to all
requesters other than those who are commercial users.” 13 “[T]he presumption should be that
requesters in these categories are entitled to fee waivers, especially if the requesters will publish
the information or otherwise make it available to the general public.” 14 Given this presumption,
as well as the strong likelihood that the release of the requested information will significantly
contribute to the public’s understanding of the activities and operations of the government, the
Forest Service should grant SELC any necessary fee waivers.

       In the event that the Forest Service declines to grant the fee waiver request, we
understand that the first two search hours and 100 pages of documents are free. 15 If the waiver is
denied and the request will involve more than two search hours or more than 100 pages of
documents, please contact me before the request is processed to discuss this matter.

       If you have any questions, please do not hesitate to contact me. I am happy to work with
you to clarify the scope of our request and to facilitate the production of the requested public
records. Thank you in advance for your assistance.



11
     7 C.F.R. Part 1, Subpart A, App. A, § 6(a)(v)-(vi).
12
  See McClellan Ecological Seepage Situation v. Carlucci, 835 F.2d 1282, 1287 n.4 (9th Cir.
1987).
13
  132 Cong. Rec. S14298 (Sept. 30, 1986) (Sen. Leahy) (emphasis added); Judicial Watch v.
Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003); McClellan Ecological Seepage Situation v.
Carlucci, 835 F.2d 1282, 1284 (9th Cir. 1987).
14
     Ettlinger v. FBI, 596 F. Supp. 867, 873 (D. Mass. 1984) (quoting legislative history).
15
     7 C.F.R. Part 1, Subpart A, App. A, § 3(a).

                                                   5
Case 3:18-cv-00106-GEC Document 1-3 Filed 11/01/18 Page 7 of 7 Pageid#: 31




                                  Sincerely,




                                  Sam Evans
                                  Staff Attorney
                                  sevans@selcnc.org
                                  828-258-2023




                                     6
